Per Curiam.
This cause having been heretofore submitted to the Court upon tbe transcript of tbe record of tbe decree aforesaid, and briefs and argument of counsel for tbe respective parties, and the record having been seen and inspected, and tbe .Court being now ádivsed of its judgment to be given in tbe premises, it seems to tbe Court that .there .is no error, in the said decree; it is, *512therefore, considered, ordered and adjudged by the Court that the said decree of the Circuit Court be, and the same is hereby, affirmed.
All concur.